Citation Nr: 0809158	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-05 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbosacral spine, current evaluated at 40 
percent disabling.

2.  Entitlement to an increased rating for right lower 
extremity radiculopathy, currently evaluated as 20 percent 
disabling.

3.  Entitlement to service connection for left lower 
extremity radiculopathy, secondary to the service-connected 
degenerative disc disease of the lumbosacral spine.

4.  Entitlement to an increased rating of left shoulder 
impingement syndrome, currently evaluated as 20 percent 
disabling.

5.  Entitlement to individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Wife, and Daughter


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to August 
1988 and from October 2002 to May 2003.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from September 2004, October 2004, and 
August 2005 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the benefits sought on appeal.

The veteran appeared before the undersigned Veterans Law 
Judge in February 2008 and withdrew his claim for entitlement 
to an increased rating of a left shoulder impingement 
syndrome, currently evaluated as 20 percent disabling.  As 
such, this matter is no longer before the Board and no longer 
in appellate status.

During the February 2008 hearing, the veteran alleged that he 
had incurred a gastric disorder as a result of medications 
prescribed for his neurological disorder. Other testimony was 
adduced indicating that they veteran may have incurred a 
depressive or other mental disorder as a result of the 
service-connected disorders. These matters are REFERRED to 
the RO for appropriate action.

By a February 27, 2008 ruling, the undersigned Veterans Law 
Judge granted the veteran's motion to advance this case on 
the docket based on a finding of good cause, namely the 
financial hardship of the veteran. See 38 C.F.R. § 20.900(c) 
(2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The record reflects the veteran is in receipt of Social 
Security Administration disability benefits. However, 
complete copies of the medical records upon which any 
disability decision was based, as well as any agency decision 
with the associated List of Exhibits, have not been made part 
of the claims file. VA's duty to assist extends to obtaining 
records from the Social Security Administration. 38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159(c)(2).

The veteran contends that his condition has increased in 
severity since his last VA examination in September 2005, and 
therefore, the medical evidence of record is insufficient for 
the Board to render a decision on the severity of the 
veteran's disabilities. 

In particular, at the February 2008 hearing, the veteran 
submitted a copy of a September 2007 VA magnetic resonance 
imaging test. His subjective reports of the severity of his 
back and right lower extremity disorders suggest a worsening 
of the disabilities since the September 2005 medical 
examination. 

The veteran also reported that he experiences bowel and 
bladder incontinence associated with his degenerative disc 
disease. The Board observes that under 38 C.F.R. § 4.71a, the 
veteran's back disorder is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, or the General Rating Formula for Diseases and 
Injuries of the Spine - if used, the latter provision 
mandates that any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, should be evaluated separately under an 
appropriate diagnostic code. See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
1; see also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994)(Holding that service connection for distinct 
disabilities resulting from the same injury could be 
established so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the 
symptomatology" of the other condition). 

The considerations described above require a remand for 
further investigation by medical professionals, inasmuch as 
the Board is prohibited from substituting its own medical 
opinions. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts 
and circumstances of an individual case. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990). Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

As the issue of entitlement to a TDIU is inextricably 
intertwined with the other issues on appeal, the TDIU issue 
will be held in abeyance pending the completion of the 
remand.

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should obtain the veteran's 
Social Security Administration 
disability file, including any 
pertinent claim for benefits, the 
Social Security Administration 
decision, any List of Exhibits 
associated with the decision and copies 
of all of the medical records upon 
which any decision concerning the 
veteran's entitlement to benefits was 
based.  If a negative response if 
received from Social Security, a formal 
unavailability memorandum must be 
associated with the claims file.

2.	The AMC/RO should contact the veteran 
to obtain the names and addresses of 
all medical care providers, private or 
government, that have treated him for 
any of the above referenced 
disabilities and after securing the 
necessary release(s), the AMC/RO should 
obtain those records that have not been 
previously secured, in addition to 
receipt of any report generated within 
one month subsequent to the February 
2008 hearing, as reported by the 
veteran. To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made. The veteran and his 
representative should also be informed 
of the negative results, and should be 
given opportunity to submit the sought-
after records.

Contemporaneously with this effort, the 
AMC/RO should ensure that the veteran 
is advised of the specific rating 
criteria to be applied to the 
evaluation of his disorder, in 
accordance with the recent precedential 
decision in Vazquez-Flores v. Peake, 
No. 05-0355, (U.S. Vet. App. January 
30, 2008)(Holding that VA must notify 
the claimant that, to substantiate a 
claim, the claimant must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in severity of the 
disability and the effect that 
worsening has on the claimant's 
employment and daily life; and that if 
the Diagnostic Code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating 
a noticeable worsening or increase in 
severity of the disability and the 
effect that worsening has on the 
claimant's employment and daily life 
(such as a specific measurement or test 
result), VA must provide at least 
general notice of that requirement to 
the claimant.

3.	After the above development is 
completed, the AMC/RO should schedule 
the veteran for appropriate VA medical 
examination(s) to accurately determine 
and delineate all the pathology 
associated with the lumbar spine 
disability. All appropriate tests 
should be conducted and the examiner(s) 
should review the results of any 
testing prior to completion of any 
report. The claims file, including any 
additional records obtained pursuant to 
the development requested above must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s). Each examiner should 
state in the report whether said claims 
file review was conducted. In 
particular:

(a) The examiner(s) must describe 
in detail the relative degree or 
percentage of sensory 
manifestation or motor loss due to 
nerve damage (to include 
identification of each nerve so 
affected), as well as the relative 
degree or percentage of the loss, 
if any, of lower extremity or 
spine function.

(b) In reporting the results of 
range of motion testing, the 
examiner(s) should identify any 
objective evidence of pain and the 
specific limitation of motion, if 
any, accompanied by pain. To the 
extent possible, the examiner(s) 
should assess the extent of any 
pain. Tests of joint movement 
against varying resistance should 
be performed. The examiner(s) 
should also describe the existence 
and severity of any lower 
extremity muscle atrophy, any 
spinal arthritis, any impairment 
due to the lumbar and 
radiculopathy disabilities, any 
incoordination, any weakened 
movement and any excess 
fatigability on use. The 
examiner(s) should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the 
veteran describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional 
impairment on repeated use or 
during flare-ups.

(c) The examiner should also 
report as to whether there is 
clinical support for the 
subjective reports of the severity 
of the disorder as evidenced in 
the claims folder. 

(d) The examiner should also state 
the effects of the veteran's 
disabilities on his employability.  
A complete rationale should 
accompany any opinion.  

4.	The veteran is hereby notified that it 
is his responsibility to report for the 
examination(s) and to cooperate in the 
development of the claims. The 
consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

5.	The AMC/RO should take such additional 
development action as it deems proper 
with respect to the claims and follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to its notice and 
development.

6.	The AMC/RO should ensure that it 
complies with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) as to the duty to notify and 
assist the veteran in connection with 
his claim for entitlement to a total 
evaluation based on individual 
unemployability due to service-
connected disabilities.

After adjudication of the above reference issues, the AMC/RO 
should readjudicate the veteran's claim for the disorders at 
issue, including TDIU. 

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and be afforded a reasonable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



